Citation Nr: 9931803	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for seborrheic 
dermatitis of the face, scalp and upper back.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This appeal arose from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO),which granted service connection for 
seborrheic dermatitis of the face, scalp and upper back, 
assigning it a noncompensable evaluation.  In January 1996, 
this issue was referred by the Board of Veterans' Appeals 
(Board) to the RO for the issuance of a statement of the case 
and any evidentiary development deemed necessary.  In June 
1997, the veteran testified before a member of the Board 
sitting in Jackson, Mississippi.  In January 1998, this issue 
was remanded to the RO for further development.  In May 1999, 
the veteran was informed through a supplemental statement of 
the case of the continued denial of his claim.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.



FINDING OF FACT

The veteran's service-connected seborrheic dermatitis of the 
face, scalp and upper back is manifested by no evidence of 
any active disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected seborrheic dermatitis of the face, scalp and upper 
back have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records contained various 
diagnoses, to include pityriasis rosea, contact dermatitis 
and seborrheic dermatitis.  This condition usually included 
areas of the scalp, neck, face, back and chest.  

VA examined the veteran in August 1993.  He was diagnosed 
with seborrheic dermatitis of the face, scalp and upper back.  
However, at the time of the examination, the condition was 
not active.

The veteran was examined by in September 1995.  He stated 
that he had had a rash over much of his body in the past.  He 
indicated that at the time of this examination, it was better 
than usual.  He commented that his skin was very sensitive to 
environmental agents.  The examiner noted that he did have a 
rash on the face, upper back and penis.  The exact cause of 
the rash on the penis was unclear, but psoriasis was suspect.

In June 1997, the veteran testified before a member of the 
Board at a personal hearing.  He reiterated his belief that 
his skin condition was caused by exposure to various 
environmental agents and that the condition had first 
manifested when he was working in a pathology laboratory 
during service.

VA examined the veteran in February 1998.  He stated that his 
problems had begun twenty years ago in the service.  He 
commented that his skin would burn and itch and that if left 
untreated it would crust, ooze and bleed.  He reported that 
it was now inactive because he had used hydrocortisone cream.  
In the past, he had had problems in the mouth and on the 
face, chest, upper back, shoulders, the soles of his feet and 
his penis.  He claimed that bathing in tap water would cause 
what he described as Athlete's foot (i.e., cracking and 
bleeding skin between his toes); he also alleged that 
drinking tap water would cause his tongue to burn and hurt.  
The examiner indicated that the veteran had been examined 
"head to toe."  There was no active rash or any active 
lesions anywhere.  There was no exfoliation, exudation or 
specific itching.  His feet and mouth were also normal.

According to the applicable criteria, a noncompensable 
evaluation is warranted with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. Part 4, Code 7806 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
seborrheic dermatitis of the face, scalp and upper back is 
not justified.  The objective evidence of record, which 
included VA examinations conducted in September 1995 and 
February 1998, does not suggest that the veteran suffers from 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  In fact, the examination 
performed in February 1998 noted that his condition was 
completely inactive.  There were no lesions present and there 
were no indications suggesting the existence of itching.  
Therefore, it cannot be argued that a compensable evaluation 
is warranted at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected seborrheic dermatitis of 
the face, scalp and upper back.


ORDER

A compensable evaluation for the service-connected seborrheic 
dermatitis of the face, scalp and upper back is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

